—Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered December 7, 2000, convicting defendant after a jury trial of, inter alia, assault in the first degree (three counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of three counts of assault in the first degree (Penal Law § 120.10 [3], [4]), one count each of criminal possession and criminal sale of a controlled substance in the third degree (§ 220.16 [1]; § 220.39 [1]), and other offenses. We reject defendant’s contention that Supreme Court erred in admitting evidence of uncharged crimes. That evidence was properly admitted to establish that defendant possessed the cocaine with the intent to sell it (see People v Hernandez, 71 NY2d 233, 245; People v Rodriguez, 224 AD2d 346, lv denied 88 NY2d 969; People v Brown, 214 AD2d 579, 580, lv denied 86 NY2d 732; People v Archibald, 211 AD2d 451, lv denied 85 NY2d 935). The probative value of that evidence exceeded its potential for prejudice (see People v Alvino, 71 NY2d 233, 242), and any prejudice to defendant was minimized by the court’s limiting instructions (see People v Maddox, 256 AD2d 1066, 1067; Rodriguez, 224 AD2d at 346). Present — Pine, J.P., Hayes, Kehoe, Gorski and Lawton, JJ.